Citation Nr: 0306186	
Decision Date: 03/31/03    Archive Date: 04/08/03

DOCKET NO.  00-06 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
cause of the veteran's death.  

(The issues of entitlement to service connection for cause of 
the veteran's death and of eligibility for Dependents' 
Educational Assistance will be the subject of a later 
decision.)  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs




WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Marisa Kim, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1940 to 
June 1964.  The veteran died in November 1991, and the 
appellant is the surviving spouse.  

This appeal is before the Board of Veterans' Appeals (Board) 
from a February 2000 rating decision from the Los Angeles, 
California, Department of Veterans Affairs (VA) Regional 
Office (RO) that denied reopening the claim of entitlement to 
service connection for cause of the veteran's death.  

After the Board reopens the claim, appellate consideration of 
the issues of entitlement to service connection for cause of 
the veteran's death and of eligibility for Dependents' 
Educational Assistance will be deferred pending completion of 
additional development by the Board.  See 38 C.F.R. 
§ 19.9(a)(2) (2002).  When it is completed, the Board will 
provide notice of the development as required by Rule of 
Practice 903.  See 38 C.F.R. § 20.903.  After reviewing the 
veteran's response, the Board will prepare a separate 
decision addressing the remaining two issues.  



FINDINGS OF FACT

1.  The appellant was notified of the December 1991 rating 
decision, which denied entitlement to service connection for 
cause of the veteran's death, by letter dated December 23, 
1991, and she did not file a timely notice of disagreement.  

2.  Evidence received since the final December 1991 rating 
decision includes an official November 1991 death 
certificate, which states that immediate and contributory 
causes of death were pneumonia, emphysema, and congestive 
heart failure, and post-service medical records, which show 
possible continuity of lung and heart symptomatology since 
service and that lung and heart disabilities were present at 
the time of the veteran's death.  


CONCLUSIONS OF LAW

1.  The December 1991 rating decision is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.201, 20.202, 
20.302 (2002).  

2.  Evidence received since the December 1991 rating decision 
is new and material; the claim of entitlement to service 
connection for cause of the veteran's death is reopened.  
38 U.S.C.A. §§ 5103A, 5108 (West 2002); 38 C.F.R. 
§§ 3.104(a), 3.156(a) (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VA has not fulfilled its duty to assist and inform the 
appellant in the development of the claim in compliance with 
The Veterans Claims Assistance Act of 2000.  The VA shall 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the claimant's claim for a 
benefit under a law administered by the VA.  38 U.S.C.A. 
§ 5103A (West 2002).  The VA shall notify the claimant and 
the claimant's representative, if any, of the evidence that 
is necessary to substantiate the claim, which evidence the 
claimant is to provide, and which evidence the VA will 
attempt to obtain for the claimant.  See 38 U.S.C.A. 
§ 5103(a) (West 2002).  The VA still has a duty to assist the 
appellant in obtaining or confirming the unavailability of 
the veteran's Social Security Disability records and a duty 
to inform the appellant that she is ultimately responsible 
for obtaining the veteran's pacemaker implant private medical 
records.  The Board can proceed to a decision on the issue of 
reopening, and there will be no prejudice to the appellant, 
because the current evidence of record supports reopening the 
claim.  

The December 1991 rating decision, which denied entitlement 
to service connection for cause of the veteran's death, was 
based upon the evidence of record at the time, which included 
lay statements, formal applications, service department 
records, rating actions, service medical records, and post-
service medical records.  

The veteran's April 1978 statement indicated that he filed 
for Social Security Disability benefits, and the appellant's 
November 1991 formal application for service connection for 
cause of the veteran's death asserted that complications 
during surgery to treat a service-connected bilateral eye 
disability led to the veteran's death.  Service department 
records showed that the veteran was a cook, supply manager, 
carpenter, and welder in service.  A January 1977 rating 
decision, which was the last adjudication of service 
connection before the veteran's death, showed that the 
bilateral eye disability and a combat-related shrapnel wound 
to the left leg were the only service-connected disabilities 
at the time of the veteran's death.  

Service medical records showed that the veteran had a chest 
cold in October 1942 and that his lungs and cardiovascular 
system were normal at nine military examinations from April 
1940 to December 1953.  In October 1954, the veteran was 
struck in the eye by flux from a welding machine, and he was 
treated for ulcer of the cornea and acute infectious 
conjunctivitis.  The October 1956 diagnosis was chemical 
conjunctivitis from welding.  In November 1957, the veteran 
reported hemoptysis and coughing blood for three days, and 
the diagnosis included possible lung pathology and Eustachian 
tube blockage.  Hemoptysis was still present and the 
diagnosis was probable bronchiectasis in December 1957.  In 
January 1958, the veteran was hospitalized four days to treat 
bronchiectasis of unknown cause, and in January 1959, the 
veteran had a common cold.  At a June 1959 examination, his 
lungs and heart were deemed normal, but he reported 
nonspecific chest pain.  In October of an unspecified year, 
the veteran was treated for unknown heart problems, which had 
not been considered serious even one month earlier.  In March 
1961, the veteran complained of pericardial chest pain, and 
the diagnosis was possible early viral respiratory infection.  
In October 1961, the veteran reported coughing up blood while 
he was exposed to paint fumes.  His lungs and heart were 
deemed normal at the March 1963 examination.  He had an 
unspecific type of flu in November 1963.  His lungs and heart 
were deemed normal at the March 1964 examination.  In April 
1964, the veteran reported left chest pain, and he was 
hospitalized for four days of observation for suspected 
cardiac disease.  An electrocardiograph revealed that 
cardiovascular sinus rhythm had no murmurs or clinical 
megaly.  No disease was found, and chest x-rays were normal.   
The veteran's lungs and heart were deemed normal at a March 
1965 examination.  At a December 1976 VA examination, the 
veteran had no respiratory symptoms, and his lungs were 
clear.  His heart had a regular sinus rhythm, and there was 
no ankle edema or history of hypertension.  

The December 1991 rating decision, which denied entitlement 
to service connection for cause of the veteran's death, 
became final because the RO notified the appellant of the 
decision by letter dated December 23, 1991, and she did not 
file a timely notice of disagreement.  38 U.S.C.A. § 7105; 
38 C.F.R. §§ 20.200, 20.201, 20.202, 20.302.  In June 1992, 
the RO received the appellant's request for pension benefits; 
she indicated that she was not claiming death was related to 
service.  In February 1996, she submitted an informal claim 
for DIC benefits.  In December 1999, the appellant requested 
that the claim be reopened.  The February 2000 rating 
decision denied reopening the claim, and the appellant 
perfected a timely appeal.  

Fortunately, the appellant has submitted new and material 
evidence in the form of post-service private and VA medical 
records and an official death certificate.  If new and 
material evidence is presented or secured with respect to a 
claim that was previously disallowed, the VA must reopen the 
claim and review the former disposition of the claim.  See 
38 U.S.C.A. §§ 5103A(f), 5108.  New evidence means existing 
evidence not previously submitted to agency decisionmakers.  
38 C.F.R. § 3.156(a).  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  The Board notes that the new 
regulations redefine "new and material evidence" and 
clarify the types of assistance VA will provide to a claimant 
attempting to reopen a previously denied claim.  See 
38 C.F.R. §§ 3.156(a), 3.159(c).  However, those specific 
provisions are applicable only to claims filed on or after 
August 29, 2001.  66 Fed. Reg. at 45,620.  Because this 
appeal stems from a claim filed prior to that time, the 
amendments are not for application.  

Newly-obtained post-service medical records and official 
death certificate are material because they support the 
appellant's allegations of continuity of the veteran's lung 
and heart symptomatology since service, which is required 
where the conditions noted during service are not shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  Savage v. Gober, 10 Vet. App. 488, 
495 (1997).  The newly obtained records are material because 
they show lung and heart disabilities present at the time of 
the veteran's death.  A valid claim requires proof of present 
disability.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  

VA chest x-rays and hospitalization reports from April 1979 
to May 1987 include diagnoses of angina, atherosclerotic 
vascular disease, atrial fibrillation, atypical chest pain, 
chronic obstructive pulmonary disease, hemoptysis secondary 
to diffuse bronchitis, hypertension, ischemic heart disease, 
organic heart disease, probable right basilar pneumonia, and 
tuberculosis, and document a history of aspiration pneumonia, 
chronic alcoholism, congestive heart failure, myocardial 
infarction, occasional dysphagia with small mucous cyst, and 
a 60-year history of smoking.  The October 1991 private 
hospital report documents that, when the veteran was taken to 
the emergency room for complaints of dyspnea and immediately 
admitted, he was status post pacemaker implant.  When the 
veteran died five weeks later, the final diagnoses included 
angina, atrial fibrillation, chronic obstructive pulmonary 
disease, congestive heart failure secondary to 
atherosclerotic heart disease, hypertensive cardiovascular 
disease, pneumonia, tricuspid valve regurgitation, and left 
ventricular hypertrophy resulting from years of essential 
hypertension.  The official November 1991 death certificate 
states that the immediate cause of death was pneumonia and 
that other significant conditions contributing to death were 
severe emphysema and congestive heart failure.  

The claim must be reopened because, since December 1991, the 
appellant has submitted new and material evidence, which when 
considered with the previous evidence of record, raises the 
reasonable possibility of substantiating the claim.  See 
38 U.S.C.A. §§ 5103A(f), 5108; 38 C.F.R. § 3.156(a).  The 
appellant has shown possible continuity of the veteran's lung 
and heart symptomatology since service and that lung and 
heart disabilities were present at the time of the veteran's 
death.  

Although the Board decided the appellant's claim on grounds 
different from that of the RO, which denied reopening the 
claim, the appellant has not been prejudiced by the Board's 
decision to reopen the claim and to conduct additional 
development.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).  


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for cause of the veteran's 
death is reopened.  



	                        
____________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

